FILED
                            NOT FOR PUBLICATION                             MAY 31 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10370

               Plaintiff - Appellee,             D.C. No. 3:04-cr-00149-LRH

 v.
                                                 MEMORANDUM*
JESUS CASTANEDA-CEJA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Jesus Castaneda-Ceja appeals from the district court’s judgment and

challenges the 18-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Castaneda-Ceja contends that his sentence is substantively unreasonable in

light of his age, the nonviolent nature of his violation, and the fact that he was

already punished for the conduct underlying the revocation. The district court did

not abuse its discretion in imposing Castaneda-Ceja’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The 18-month sentence is substantively reasonable

in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of the

circumstances, including Castaneda-Ceja’s criminal and immigration history and

his breach of the court’s trust. See Gall, 552 U.S. at 51; United States v. Simtob,

485 F.3d 1058, 1063 (9th Cir. 2007) (breaching the court’s trust by violating

supervised release is a “separately and distinctly offensive” act warranting a

sentence consecutive to that imposed for new criminal conduct).

      AFFIRMED.




                                           2                                     15-10370